 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG,                                No. 2:18-cv-2505 MCE AC (PS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    TERRY CISSNA, et al.,
15                       Defendants.
16

17          Plaintiff, an inmate at El Dorado County Jail, is proceeding in this action pro se.

18   Although plaintiff is an inmate, this action does not challenge plaintiff’s conditions of

19   confinement. This proceeding was accordingly referred to the undersigned for pretrial

20   proceedings by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff previously filed a request for

21   leave to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, and has submitted the

22   affidavit required by that statute. See 28 U.S.C. § 1915(a)(1). ECF No. 2. The court granted this

23   motion on October 1, 2018, while at the same time dismissing plaintiff’s complaint with leave to

24   amend. ECF No. 11. Plaintiff subsequently filed a First Amended Complaint (“FAC”) and a

25   second motion to proceed IFP. ECF No. 18, 19. The undersigned rejected plaintiffs’ FAC with

26   leave to amend, and denied the second IFP application as moot, with instructions to file no further

27   IFP applications. ECF No. 21. Now before the court is plaintiffs Second Amended Complaint

28   (“SAC”), which he filed as a “First Amended Prisoner Civil Rights Complaint” (ECF No. 32), a
                                                        1
 1   third and fourth motion to proceed IFP (ECF Nos. 25 and 30), a motion to bifurcate (ECF No.
 2   29) and a motion to consolidate cases (ECF No. 27). Plaintiff’s SAC fails to state a claim
 3   pursuant to Fed. R. Civ. P. 12(b)(6) and fails to comply with the requirements of Fed. R. Civ. P.
 4   8, and the undersigned now recommends dismissal of this case with prejudice. Plaintiff has
 5   demonstrated that he is unable or unwilling to comply with the orders of this court. In light of the
 6   recommendation of dismissal with prejudice, the undersigned further recommends plaintiff’s
 7   remaining motions (ECF Nos. 25, 27, 29 and 30) be DENIED as MOOT.
 8                                               I. SCREENING
 9           As discussed in the court’s previous orders (ECF Nos. 11 and 21), the IFP statute requires
10   federal courts to dismiss a case if the action is legally “frivolous or malicious,” fails to state a
11   claim upon which relief may be granted, or seeks monetary relief from a defendant who is
12   immune from such relief. 28 U.S.C. § 1915(e)(2). Plaintiff must assist the court in determining
13   whether the complaint is frivolous or not, by drafting the complaint so that it complies with the
14   Federal Rules of Civil Procedure (“Fed. R. Civ. P.”). Under the Federal Rules of Civil Procedure,
15   the complaint must contain (1) a “short and plain statement” of the basis for federal jurisdiction
16   (that is, the reason the case is filed in this court, rather than in a state court), (2) a short and plaint
17   statement showing that plaintiff is entitled to relief (that is, who harmed the plaintiff, and in what
18   way), and (3) a demand for the relief sought. Fed. R. Civ. P. (“Rule”) 8(a). Plaintiff’s claims
19   must be set forth simply, concisely and directly. Rule 8(d)(1). The federal IFP statute requires
20   federal courts to dismiss a case if the action is legally “frivolous or malicious,” fails to state a
21   claim upon which relief may be granted, or seeks monetary relied from a defendant who is
22   immune from such relief. 28 U.S.C. § 1915(e)(2).
23           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
24   Neitzke v. Williams, 490 U.S. 391, 325 (1989). In reviewing a complaint under this standard, the
25   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
26   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
27   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
28   ////
                                                           2
 1   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
 2   denied, 546 U.S. 1037 (2011).
 3          The court applies the same rules of construction in determining the complaint states a
 4   claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court must
 5   accept the allegations as trust); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must construe
 6   the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a less
 7   stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).
 8   However, the court need not accept as true conclusory allegations, unreasonable inferences, or
 9   unwarranted deductions of fact. Western Mining Counsel v. Watt, 643 F2d 618, 624 (9th Cir.
10   1981). A formulaic recitation of the elements of a cause of action does not suffice to state a
11   claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal, 556 U.S.
12   662, 678 (2009).
13          To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
14   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
15   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
16   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
17   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
18   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
19   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
20                                         II. THE COMPLAINT
21          Plaintiff alleges as follows: he was arrested for attempted murder and was held for 15
22   months without bail before being acquitted, during which time his father died after spending
23   $20,000 on his defense. ECF No. 32 at 1. On December 13, 2017, plaintiff was arrested for elder
24   abuse with injury or death without sufficient evidence. Id. at 2. The same day, plaintiff’s home
25   was invaded while he was alone and asleep by arresting officers. Id. Deputies did not have an
26   arrest warrant. Id. Plaintiff attempted to secure the door and discuss matters through a window
27   but was thwarted when Deputy Cissna produced a key to the door, apparently obtained by
28   plaintiff’s mother who was having a mental breakdown. Id. Plaintiff was again arrested for elder
                                                        3
 1   abuse with injury and/or death and obstructing an officer in the course of his duties. Id. at 2-3.
 2          At 3:30 a.m. on October 25, 2018, plaintiff observed what he thought was a bear or
 3   prowler on his property and called the sheriff’s office to make a report. Id. at 3. The responding
 4   deputy accused plaintiff of being intoxicated and threatened arrest next time he was summoned
 5   for assistance if no perpetrators were discovered. Id. Plaintiff later heard animal or human
 6   sounds and because he had no flashlight, he fired his BB gun into the bushes, away from the
 7   neighbors, after announcing his presence. Id. at 4. Plaintiff’s neighbors misunderstood and
 8   called 911 to report a person loitering and making threats. Id. Plaintiff was then arrested and
 9   brought into custody for terrorist threats, brandishing a replica weapon, and vandalism. Id.
10          Plaintiff is now in custody again, and was classified as requiring “protective custody.” Id.
11   at 5. Other inmates discovered his elder abuse charges and assaulted him. Id. Plaintiff makes no
12   specific legal claim, but requests ten million dollars in damages for incidents that have occurred
13   over the last seven years. Id.
14                                              III. ANALYSIS
15          The SAC, in its current form, does not satisfy the requirements of Rule 8 or Fed. R. Civ.
16   P. 12(b)(6) because it does not make any legal claim against any defendant. The complaint does
17   not contain a “short and plain” statement setting forth the basis plaintiff’s entitlement to relief as
18   required under Rule 8(a)(1)-(3). The allegations are conclusory and are not connected to any
19   particular cause of action or defendant. As with his FAC, the SAC does not provide any facts
20   explaining how defendants the El Dorado County Sherriff’s Department, Terry Cissna, or S.
21   Ragusano are involved in this case, and provides no legal basis for any claims against these
22   defendants. ECF No. 32 at 1-6.
23          Further, because plaintiff does not allege any cause of action, federal jurisdiction is
24   unclear. “If the court determines at any time that it lacks subject-matter jurisdiction, the court
25   must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “[F]ederal courts, unlike their state
26   counterparts, are courts of limited jurisdiction.” Nw. Airlines, Inc. v. Transp. Workers Union of
27   America, 451 U.S. 77, 95 (1981) (citing United States v. Standard Oil Co., 332 U.S. 301, 313
28   (1947)). “The district courts ... have original jurisdiction of all civil actions arising under the
                                                         4
 1   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Ali v. City of San
 2   Joaquin, No. 2:17-CV-0509 AC P, 2017 WL 5665836, at *2 (E.D. Cal. Nov. 27, 2017). In the
 3   caption of plaintiff’s SAC, he lists civil rights violations pursuant to 42 U.S.C. § 1983, but the
 4   body of his SAC does not contain or support any such cause of action. Thus, federal jurisdiction
 5   is unclear.
 6           Finally, the complaint includes a great deal of material that is not required to state a claim
 7   for relief, and that makes it impossible to identify the facts that are relevant to plaintiff’s claim for
 8   relief. To state a claim, plaintiff need only state what conduct defendant engaged in and how it
 9   violated his rights, including any supporting documentation such as the affidavit of support.
10   Plaintiff’s claims must be set forth simply, concisely and directly. Fed. R. Civ. P. 8(d)(1);
11   McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). Plaintiff has previously been informed
12   of this requirement.
13           Accordingly, the complaint does not establish this court’s jurisdiction or provide the court
14   with enough information to determine whether a legal claim can be stated against any of the
15   defendants. Because plaintiff has had two opportunities to fix various problems with his
16   complaint and has twice failed to make any progress, dismissal with prejudice is recommended.
17   Further, by bringing multiple other frivolous motions, including two new motions to proceed IFP
18   after being specifically cautioned not to file any further IFP motions, plaintiff has demonstrated
19   an unwillingness or inability to comply with court orders. See Local Rule 110. Plaintiff has
20   demonstrated that any further opportunities to amend in this case would be futile. Noll, 809 F.2d
21   at 1448.
22                                            IV. CONCLUSION
23           In accordance with the above, IT IS HEREBY RECOMMENDED that all claims against
24   all defendants should be DISMISSED with prejudice. It is further RECOMMENDED that
25   plaintiff’s pending motions (ECF Nos. 25, 27, 29 and 30) be DENIED as MOOT and that this
26   case be CLOSED.
27           These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                         5
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 4   objections shall be served and filed within fourteen days after service of the objections. The
 5   parties are advised that failure to file objections within the specified time may waive the right to
 6   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 7   DATED: February 6, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
